


Exhibit 10.82

 

AGENCY AGREEMENT No. KT-355/1208

 

Moscow                                                                                                                                                                                                                                                                                                                                             
Date: December 29, 2008

 

Closed Joint-Stock Company  TV DARYAL (OGRN 1027739313205), hereinafter referred
to as the Principal, represented by V.V. Kartashkov, General Director, acting on
the basis of the Articles of Association, on the one part, and

 

Closed Joint-Stock Company Kompaniya TSV (OGRN 5077746859757), hereinafter
referred to as the Agent, represented by S.A. Vasiliev, General Director, acting
on the basis of the Articles of Association, on the other part, hereinafter
jointly referred to as the Parties, have entered into this Agreement as follows:

 

1. Definitions

 

1.1. For the purpose of interpretation of the terms and conditions of the
present Agreement the terms and expressions specified below shall have the
following meanings:

 

1.1.1. Network program block: means a TV DARYAL’s program (a set of audiovisual
messages and materials (broadcasts, programs, television and cinema films,
advertisements, commercials, advertising materials, etc.) disseminated by the
Principal on the territory of the Russian Federation for the general public with
the use of television broadcast facilities (Registration Certificate SMI EL
No. FS77-22443 of November 30, 2005, Television Broadcast Licenses TV No. 13214
of March 19, 2008; TV No. 13155 of March 06, 2008; TV No. 11184 of January 31,
2007; TV No. 10168 of May 29, 2006; TV No. 10259 of June 09, 2006, and other
Television Broadcast Licenses issued to the Prinicipal by an authorized state
authority during the duration of the present Agreement).

 

1.1.2. Advertising: means information dissemindated by any method, in any form,
with the use of any media, addressed to an unlimited audience and aimed at
attracting attention to the advertised item, building or maintaining interest
therein and promoting it in the market.

 

1.1.3. Commercial:  means an audiovisual production containing advertising.

 

1.1.4. Teleshop: means a commercial broadcast advertising one or several
advertised items (several goods, etc.), bearing a reference to a contact
telephone number or any other means of communication with the help of which the
the user can order any of the items advertised in said commercial broadcast; the
duration of a commercial broadcast is at least 120 (one hundred twenty) seconds.

 

1.1.5. Commercial in the Teleshop formal: means a commercial broadcast
advertising one or several advertised items, bearing a reference to a contact
telephone number or any other means of communication with the help of which the
user can order advertised goods. There are restrictions for showing a
commercial(s) in the Teleshop format in the Network Program Block: such
commercials cannot be shown from 19.00 to 01.11 (Moscow time).

 

1.1.6. Television advertisement: means an advertising text videotaped for the
purpose of being broadcast in the Network Program Block. The Parties hereby
agree that it shall be prohibited to show television advertisements in the
Network Program Block.

 

1.1.7. Creeping line (crawler message): means an advertisement shown as an
advertising text displayed during a non-advertising program. The Parties hereby
agree that it shall be prohibited to show creeping lines in the Network Program
Block.

 

1.1.8. Interactive projects (interactive element): mean program elements
allowing the viewer to participate in programs by making phone calls, sending
short telephone or electronic messages, or otherwise.

 

1.1.9. Sponsorship advertising: means advertising disseminated under the
condition that a particular person is to be mentioned as a sponsor.

 

1.1.10. Federal advertising: means advertising that is mandatory to be broadcast
in the Network Program Block, disseminated by the Principal on the territory of
the Russian Federation for the general public with the use of television
broadcast facilities.

 

1.1.11. Regional advertising: means advertising that is mandatory to be
broadcast in the Network Program Block and is disseminated by the Principal
solely within particular regions of Russia.

 

1.1.12. Political advertising: means a type of propaganda in the form of
audiovisual productions with the use of advertising methods and techniques,
disseminated during the elections appointment period and during elections to
state bodies and/or management bodies of any other level, containing signs of a
campaign as regards conducting a referendum or during the conducting of a
referendum, disseminated during the referendum appointment period or during the
referendum, according to the

 

--------------------------------------------------------------------------------


 

procedure stipulated by applicable laws or other regulations. The Parties hereby
agree that in the context of the present Agreement political advertising shall
include public opinion polls during election campaigns, provision of information
to the electorate, advertising of commercial activities of political parties and
candidates.

 

1.1.13. Social advertising: means information disseminated by any method, in any
form and with the use of any media, addressed to an unlimited audience and aimed
at accomplishing charity or other objectives of value to the public as well as
at promoting the government’s interests.

 

Social advertising may not mention any specific makes (models, articles) of
goods, trademarks, service marks or other means of their identification, any
individuals or legal entities except for mentioning governmental authorities,
other instruments of the government, local or municipal authorities, municipal
bodies that are not part of local authorities, and sponsors.

 

1.1.14. Advertising services: mean acceptance by the Principal of the federal
advertising (including social advertising on a charge basis and commercials in
the Teleshop format) to be broadcast in the Network Program Block in the form of
commercials. Advertising services shall not cover: political, sponsorship,
regional advertising, social advertising on a free basis, broadcast of teleshops
and interactive projects.

 

1.1.15. Unauthorized advertising: means federal advertising (including social
advertising on a charge basis) broadcast by the Principal in the Network Program
Block at its own discretion without obtaining the Agent’s prior written consent.

 

Unauthorized advertising shall not include:

 

a)  advertising bumpers of the Principal broadcast at the beginning and at the
end of advertising blocks, that do not contain advertisements of third parties.

 

1.1.16. Clients: mean advertisers and any other third parties representing
advertisers’ interests  pursuant to corresponding agreements.

 

1.1.17. Principal’s actual gross revenue shall consist of:

 

·     Total operating revenue, i.e. the total cost of actually rendered services
connected with the broadcast of the federal advertising, less the value-added
tax, under transactions conducted by the Agent with Clients within the framework
of the execution of the present Agreement, as well as under transactions
conducted by the Principal at its discretion (or by persons authorized by the
Principal) based on the Agent’s written agreement;

 

·     total non-operating revenue obtained by the Agent (fines, penalties and
other revenue, including that received as compensations) under transactions
conducted by the Agent with Clients for the purpose of executing the present
Agreement.

 

1.1.18. Reporting period: means one calendar month.

 

1.1.19. Entering into transactions: means performance of actions aimed at
creating, changing or terminating civil rights and obligations (condlucing,
amending (approval of amendments), including agreement extension and
termination, as well as performance of physical actions resulting in legally
binding consequences).

 

2. Scope of the Agreement

 

2.1. Pursuant to the present Agreement the Agent shall perform, in its own name
and in return for a fee, at the Principal’s instruction, on its own behalf but
at the Principal’s expense, legal and other acts  as regards the sale to Clients
of Advertising Services rendered by the Principal, commencing on January 1,
2009, 06.00 (Moscow time).

 

2.2. The Principal shall pay to the Agent a fee for performing legal and other
acts stipulated in Paragraph 2.1 of the Agreement in such amounts and according
to the procedure stipulated hereunder.

 

2.3. The Principal undertakes to disseminate the federal advertising provided by
the Agent based on agreements signed with Clients pursuant to the present
Agreement within the whole Network broadcast territory.

 

If, during the duration of the present Agreement, the Principal’s broadcast area
broadens, the Principal shall disseminate the federal advertising within all and
any additional broadcast coverage areas resulting from said broadening.

 

2.4. The Principal shall, at the Agent’s demand (to enable the Agent to sign
agreements with Clients for selling services connected with the placement of the
federal advertising), provide, within 60% (sixty percent) of the advertising
time, such amount of the Network broadcast minutes as required by the Agent for
performing its obligations. Said amount shall be calculated by the Parties based
on the arithmetic mean value of the Network broadcast time a day: 19 (nineteen)
hours (hereinafter referred to

 

--------------------------------------------------------------------------------


 

as the broadcast volume) and the total broadcast time volume allocated for
broadcasting commercials in the amount of 15% (fifteen percent) during an
astronomic hour.

 

2.5. The Agreement shall not cover political, sponsorship, regional advertising,
social advertising on a free basis, including advertising in teleshops,
interactive projects.

 

3. Obligations of the Parties

 

3.1. Obligations and rights in connection with entering into transactions and
approving their terms

 

3.1.1. The Principal shall vest the Agent with the right to perform legal and
other acts in connection with the sale of Advertising Services without any
additional approval on the part of the Principal, and the Agent shall contract
the sale of said services to the Clients being first and foremost guided by the
best interests of the Principal, the terms and conditions of the present
Agreement, the Principal’s instructions as to the terms and the procedure
related to the pricing of advertising services in agreements with Clients,
stipulated in Attachment No. 1 to the present Agreement as well as any other
attachments and addenda thereto.

 

3.1.2. The Agent shall seek to secure the best possible conditions for the
Principal when signing agreements with Clients (“Client Agreements”). The Agent
may, subject to the Principal’s consent, enter into Client Agreements on terms
other than those stipulated in Attachment No. 1, if it was impossible to obtain
better contractual conditions, and, where by contracting on terms other than
those stipulated in Attachment No. 1, the Agent averted even more adverse
consequences for the Principal.

 

3.1.3. When entering into Client Agreements the Agent shall set forth the
following provisions:

 

“1. The Client shall be fully responsible for the content and design of the
advertisements placed under the Client Agreement, for any infringement of
copyrights and related rights with respect to the works and objects of related
rights being part of the advertisement. All and any financial claims, including
from the authors and owners of related rights, with respect to the advertisement
shall be settled by the Client on its own and at its expense.

 

If, following the broadcast of the advertisement provided by the Client, the
Agent and/or the Principal become subject to third party claims, as well as if
the Agent and/or the Principal suffer any negative consequences in the form of
financial penalties, the Client shall indemnify the Agent and/or the Principal
against all and any damages incurred as a result of such infringement and shall
pay a fine in the amount of the financial penalties incurred by the Agent and/or
the Principal.

 

2. The Client shall be required to present to the Agent duly certified copies of
licenses if the advertised activity is subject to licensing; certificates of
conformity if the advertised products (services) are subject to mandatory
certification; and registration certificates if the advertised products are
subject to the state registration. At the Agent’s request, the Client shall
provide within two days documentary proof of the reliability of the information
contained in the advertisement.

 

3. If, during any calendar year during the duration of the Client Agreement, the
officially published US dollar exchange rate fluctuates by more than ± 15%
(hereinafter referred to as the “allowed exchange rate corridor” or the
“corridor”) against the exchange rate as of January 1 of the respective year
(hereinafter referred to as the “reference exchange rate”), i.e. if on any day,
during the duration of the Agreement (hereinafter referred to as the “exchange
rate deviation date”) the US dollar exchange rate deviates by more than 15%
against the reference exchange rate,

 

and

 

if durng 30 (thirty) calendar days following the exchange rate deviation date
the average weighted US dollar exchange rate remains outside said corridor,

 

the parties (the Agent and the Client) shall regard, as per the terms and
conditions of the Client Agreement, such exchange rate deviation as a particular
case of force majeure stipulated by the corresponding agreement.

 

Note: For the purpose of this paragraph:

 

“US dollar exchange rate” shall mean the official rate of US follar to Russian
rouble set by the Central Bank of the Russian Federation as of the respective
date.

 

“Average weighted exchange rate” shall mean the average weighted exchange rate
of US dollar to Russian rouble calculated according to the following formula:

 

AW = [g17162kk01i001.jpg]Rd · d

 

--------------------------------------------------------------------------------


 


TDP

where:

AW — average rate;

Rd — exchange rate of US dollar to Russian rouble set by the Central Bank of the
Russian Federation as of a respective date of the period;

d — number of days during which the above US dollar exchange rate remains
effective; ,

Tdp — total number of days in the respective period for which the average
weighted rate is calculated.”

 

Upon occurrence and confirmation of the force majeure stipulated in this
paragraph the parties (the Agent and the Client) shall act as follows:

 

Upon confirmation of the existence of the force majeure either party may
initiate amendments to the existing Client Agreement by executing and signing a
corresponding addendum.

 

If the parties (the Agent and the Client) fail to agree on amending the terms
and conditions of the existing Client Agreement and fail to sign a corresponding
addendum the Client Agreement shall be understood to be terminated as of the
date agreed upon by the parties (the Agent and the Client), which shall entail
the following provisions to be applied to the parties (given the specific nature
of the force majeure specified above), in particular:

 

· within 30 (thirty) days upon the termination of the Client Agreement the
Client shall pay to the Agent for the advertising services actually provided by
the Agent but not paid for by the time of the agreement termination (at prices
earlier agreed upon) and shall pay the penalties accrued against the Client
prior to the termination of the Client Agreement;

 

· within 30 (thirty) days upon the termination of the corresponding Client
Agreement the Agent shall return to the Client all advance payments transferred
by the Client to the Agent for the payment of the advertising services that
failed to be provided by the time of the agreement termination.

 

4. The Agent (Principal) shall not accept for placement any advertising on
national mourning days declared in the Russian Federation and may reject or
refuse to accept for placement any advertisement if it is not consistent with
the Principal’s ethical, political or theme principles or runs counter to
effective Russian law.

 

5.  The Agent’s (and, consequently, the Principal’s) liability for infringing
the procedure for placing and/or disseminating advertising shall not exceed a
single placement of relevant advertising materials during a similar interval
(during an equivalent television program) or the price of an advertisement that
has not been placed or of an advertisement placed with violations”.

 

The Agent shall have the right to deviate from the Principal’s instructions
stipulated in this paragraph provided that due to said deviation the Agent’s
(and, consequently, the Principal’s) liability to the Client  becomes less than
that stipulated by the present Agreement.

 

3.1.4. The Agent shall exercise all rights and bear all obligations under Client
Agreements entered into within the framework of the present Agreement, even if
the Principal was named in said agreements and entered into direct relations
with Clients.

 

3.1.5. For the purpose of the execution of the present Agreement the Agent may
bring in third parties; in this case the Agent shall remain liable to the
Principal for the actions of said third parties and the costs of said third
parties’ services shall be paid by the Agent out of the agency fee due to the
Agent pursuant to the terms and conditions of the present Agreement.

 

3.1.6. The Principal shall vest the Agent with the exclusive right to enter into
agreements for selling advertising services. The Principal undertakes not to
vest third parties, during the duration of the Agreement, with the right to
conduct, in its interests and at its expenses, transactions that are assigned,
pursuant to the present Agreement, to be conducted by the Agent.

 

The Principal may independently sell advertising services related to the
broadcast of advertising in the Network Program Block provided that the
Principal obtains the Agent’s prior written consent, with the exception of cases
when the Principal conducts transactions for providing services connected with
dissemination of mass media advertisements in the Network Program Block,
services related to dissemination of the social advertising on a free basis, and
services related to dissemination of the political advertising. The Principal
shall conduct transactions for providing services related to dissemination of
mass media advertisements in the Network Program Block at its own discretion and
shall inform the Agent on a quarterly basis about the transactions conducted
thereby. The Principal shall not be required to obtain prior approval in case of
placing advertisements that appear to be unauthorized advertising.

 

--------------------------------------------------------------------------------


 

3.1.7. The Agent shall forward to the Principal reports on the performance of
the Principal’s instructions according to the procedure stipulated by Paragraph
4.14 of the present Agreement.

 

3.1.8. At the Principal’s demand, the Agent shall provide copies of certificates
of conformity, declarations of conformity, licenses and/or other corresponding
documents confirming the state registration.

 

3.2 Obligations of the Principal to provide information on the Network Program
Block schedule.

 

3.2.1. The Principal shall timely provide the Agent with information required
for signing Client Agreements, including:

 

· Within at least three days upon the signing of the present Agreement the
Principal shall provide the Agent with a forecast Network Program Block schedule
for the first quarter of 2009; thereafter a forecast  broadcast schedule for
each current month shall be delivered to the Agent within at least two days
before the schedule effective date.

 

The approved Network Program Block schedule for each calendar week shall be
provided by the Principal to the Agent within at least 10 (ten) calendar days
prior to the beginning of the corresponding calendar week.

 

3.2.2. The Principal may modify the broadcast schedule provided that:

 

·     The Principal notifies the Agent of the modifications made in the forecast
Network Program Block schedule for the current month within 2 (two) business
days upon the introduction of said modifications;

 

·     The Principal notifies the Agent in advance of modifications made in the
broadcast schedule for a calendar week within at least 2 (two) calendar days
before said modifications become effective.

 

The Principal shall not be required to notify the Agent in advance only if
modifications are made in an urgent manner in connection with events of national
significance, or as a result of the cancellation or changed timing of sporting
events that were to be broadcast live, etc., so long as  it is impossible to
notify the Agent of said modifications due to objective reasons given that the
Agent is informed about said modifications in writing on the day of the
introduction of said modifications.

 

3.3. Obligations and rights of the Parties with respect to acceptance, insertion
and placement of Advertisements in the Network Program Block.

 

3.3.1. The procedure for providing and placing the federal advertising shall be
stipulated by the Parties in Attachment No. 2.

 

3.4. The Agent shall have discretion to reject, without the Principal’s
approval, Clients’ advertising if the latter fails to be compliant with Russian
law and the Principal’s technical requirements. If there are doubts about
placing disputable advertisements (advertisements claimed by the Client to be
compliant with Russian advertising law) the Agent may forward a written request
to the Principal for the latter to make the final decision (said disputable
advertisements can be delivered to the Principal on tape (including VHS tapes)
or as electronic files), and the Principal shall promptly consider said request
and respond in writing with reasonable explanations within 5 (five) business
days upon receipt of the Agent’s written request (see also Article 6 of the
present Agreement).

 

The Agent’s requests and the Principal’s replies shall be executed in writing
and shall be signed by authorized representatives. If no reply is received from
the Principal within the deadline stipulated in the first passage of this
paragraph the Agent shall be free to act as follows:

 

·     If the question in the request was such that the Agent requested a
straightforward “yes” or “no” the Agent shall regard the Principal’s failure to
reply as “yes”.

 

·     If the request was for the Principal’s opinion with regards to a
controversial issue the Agent shall regard the Principal’s failure to reply as
the Principal’s consent allowing the Agent to act at its own discretion.

 

3.5. When accepting advertising materials from the Agent the Principal  shall
have the right to reject advertisements accepted and provided by the Agent for
being broadcast in the Network Program Block if the Principal determines that
said advertisements are not compliant with Russian law, technical requirements
or are inconsistent with the creative, artistic or ethical concepts underlying
the Principal’s programming policy and (or) are not consistent with the
Principal’s ethical, political or theme principles. The Principal shall forward
to the Agent a written refusal specifying reasoned explanations within at least
three business days upon delivery of said advertisements.

 

If the Agent fails to be provided in good time with the Principal’s refusal
notification and the advertisement delivered to the Principal was not placed in
the Network Program Block, and, as a

 

--------------------------------------------------------------------------------


 

consequence, the Agent receives a claim from a Client, the Principal undertakes
to settle said claim on its own or to compensate the Agent for all and any costs
incurred under said claim.

 

3.6. The Principal shall insert particular commercials into advertising blocks
and shall ensure that advertisement is placed in strict compliance with the
procedure for accepting advertising materials and broadcasting them in the
Network Program Block and in accordance with the advertising placement schedules
delivered by the Agent.

 

3.7. The Principal shall not broadcast advertisements on national mourning days
declared in the Russian Federation. The Principal shall place such
advertisements that failed to be broadcast during a similar interval and in
similar programs during the following days or at such time as may be agreed
between the Agent and the Client. The Principal shall not be held liable as per
Paragraph 5.5 of the Agreement if an advertisement fails to be run on Russian
national mourning days. If the Client refuses to have its advertisement placed
during some other time interval the Principal shall repay the cost of the
corresponding advertising services for placing an advertisement if placement of
said advertisement has already been paid for.

 

3.8. The Principal shall ensure that advertisements are broadcast in the Network
Program Block according to the procedure for accepting and broadcasting
advertisements in the Network Program Block stipulated in Attachment No.2 to the
present Agreement.

 

3.9. Rights and obligations of the Parties with respect to tracking the
placement of advertisements in the Network Program Block.

 

3.9.1. The Parties shall take all and any required measures aimed at tracking
the completeness and correct placement of advertisements in the Network Program
Block.

 

The Principal shall timely (within 5 (five) days upon receipt of a request)
provide the Agent with ad run reports confirming that the corresponding
advertising services related to the advertising placement have been rendered.

 

3.9.2. In case of unexpected and other circumstances preventing the execution of
the present Agreement the Agent shall immediately notify the Principal of this.

 

3.9.3. If the advertising services have been provided by the Principal
improperly, with deviations from the Client Agreement (i.e. the Principal failed
to broadcast an advertisement in the Network Program Block or changed the time
and/or sequence of commercials within the Network Program Block or broadcast an
advertisement with improper quality or infringed technical parameters (without
voiceover, with interferences, deviation from the timing, content or version of
the commercial, etc.), as well as if said services have not been provided
(including the Principal’s refusal to provide services, including in part), for
the purpose of fulfilling its obligations in kind, the Principal shall be
required, at the Client’s demand and according to the Client-approved schedule,
to place the advertisement that has not been broadcast and/or has been broadcast
improperly within the same scope and without any additional charge, or, if
demanded by the Client, to reduce the cost of its services or to repay a
corresponding amount if the payment was earlier advanced by the respective
Client, under the conditions and within the deadlines stipulated by the present
Agreement.

 

In addition to fulfilling its contractual obligations the Principal shall be
held liable for non-fulfillment/improper fulfillment of its obligations to
broadcast advertisements as per Paragraph 5.5 of the present Agreement.

 

3.9.4. The Agent shall not be held liable to the Principal for the Client’s
failure to execute the transaction entered into by the Agent within the
framework of the present Agrement, except for the cases stipulated by Additional
Agreement No. 1 to this Agreement. If the Client fails to execute the
transaction entered into by the Agent the latter shall immediately notify the
Principal, collect required evidence and, at the Principal’s request, assign
thereto the rights under said transaction subject to the claim assignment rules.

 

4. Financial Arrangements

 

The Agent’s fee:

 

4.1. The agency fee (hereinafter referred to as the agency fee) due to the Agent
for performing legal and other acts (Paragraph 2.1 of the Agreement) shall be
12% (twelve percent) of the Principal’s actual gross revenue in each reporting
period.

 

The Agent’s right to the agency fee shall arise at the moment the advertising
services are actually rendered by the Principal in the relevant reporting
period.

 

--------------------------------------------------------------------------------


 

4.2. The Agent’s agency fee accrued as specified above (Paragraph 4.1 of the
Agreement) shall be increased by the amount of the value-added tax as per
effective Russian law.

 

The Agent’s agency fee shall be calculated from the amount of the Principal’s
actual gross revenue calculated by the Parties in RUR (if the advertising rates
are set in US dollar equivalent — at the exchange rate of the Central Bank of
the Russian Federation as of the last day of the reporting period) in the
Statement for the corresponding reporting period stipulated by Paragraph 4.14 of
the present Agreement.

 

The agency fee due to the Agent shall be paid according to the procedure
stipulated, respectively, by Paragraph 4.4 — 4.12 of the present Agreement.

 

Settlements procedure:

 

4.3. The cost of the advertising services in Client Agreements signed by the
Agent shall be fixed:

 

· under Client Agreements with Russian resident Clients and non-resident Clients
effecting payments in RUR: in Russian roubles in US dollar equivalent paid in
Russian roubles at the rate of the Central Bank of the Russian Federation as of
the day of the corresponding payment, i.e. as of the date when monetary funds
are debited from the Client’s settlement account;

 

· under Client Agreements with non-resident Clients effecting payment in US
dollars: in Russian roubles or in US dollars. Payment for advertising services
under transactions conducted by the Agent in US dollars with non-resident
Clients for the purpose of executing the terms and conditions of the Agreement
can be effected by Clients only in US dollars;

 

· under Client Agreements with non-resident Clients effecting payments in freely
convertible currencies other than US dollar: in Russian roubles, US dollars or
freely convertible currency subject to the Principal’s prior approval.

 

Advertising services contracted by Clients shall be subject to the value-added
tax as per effective Russian law.

 

4.4. Payments under Client Agreements entered into by the Agent in Russian
roubles shall be paid to the Agent’s settlement account.

 

Within three banking days the Agent shall transfer monetary funds received under
said Client Agreements to the Principal, subject to Paragraph 4.6 and 4.9 of the
present Agreement. Said three-day deadline shall be calculated as of the time
the Agent obtains the addendum to the bank statement confirming that monetary
funds have been credited to the Agent’s settlement account.

 

4.5. The Agent may (after forwarding a notification to the Principal) instruct
the Client, based on the financial order addressed to said Client, to effect
payment in RUR under the Client Agreement directly to the Principal’s settlement
account.

 

4.6. The Agent may transfer to Clients monetary funds in RUR subject to be
returned to Clients under signed Client Agreements, including out of funds
received from other Clients in favour of the Principal on the Agent’s account
that have not yet been transferred to the Principal. In case of return of the
whole price of the agreement or payment monetary funds are returned to the
client in  RUR and in the same amount in which said funds were received. In case
of partial return the RUR amount is determined proportionally to the decreased
contract price of payment.

 

4.7. Payment effected in US dollars under Client Agreements with non-resident
Clients shall be transferred to the Agent’s transit currency account.

 

Within three banking days the Agent shall transfer the monetary funds received
under the Client Agreement in full to the Principal’s transit currency account.
Said three-day deadline shall be calculated as of the time the Agent obtains the
addendum to the bank statement confirming that said monetary funds have been
credited to the Agent’s account. Upon receipt of monetary funds the Principal
shall provide the Agent with a copy of the payment order.

 

4.8. In cases when earlier received foreign currency monetary funds are to be
returned to the Client under the Client Agreement:

 

· if monetary funds are transferred by the Agent to the Principal, within ten
days the Principal shall transfer the amount subject to be returned to a
non-resident Client in US dollars to the Agent’s transit currency account, and
the Agent, in its turn, shall return said monetary funds to the Client. Said
ten-day deadline shall be calculated as of the time the Principal receives from
the Agent a letter with a demand for the return of monetary funds confimed by
corresponding documents related to the non-resident Clients; and

 

--------------------------------------------------------------------------------


 

· if monetary funds have not yet been transferred to the Principal and are still
kept on the Agent’s transit currency account, the Agent shall transfer the
corresponding amount due to be returned in US dollars to the Client.

 

4.9. Out of the monetary funds received in RUR in favour of the Principal on the
Agent’s settlement accounts under Client Agreements, based on the Agreement
signed with the Principal, the Agent may withhold the following amounts:

 

· 12% (twelve percent) of the difference between the amount of funds received in
RUR in favour of the Principal on the Agent’s settlement accounts and/or on the
Principal’s settlement accounts, and the amount of funds returned by the Agent
and/or the Principal to Clients’ accounts under Client Agreements, and

 

· 12% of the difference between the RUR equivalent of the USD amounts received 
in favour of the Principal on the Agent’s transit currency accounts and/or on
the Principal’s currency account under Client Agreements signed with
non-resident Clients, and the RUR equivalent of the USD amounts returned by the
Principal and/or the Agent in USD to non-resident Clients under Client
Agreements. The RUR equivalent of USD amounts shall be determined at the rate of
the Central Bank of the Russian Federation effective as of the date when
monetary funds from a non-resident Client were credited to the Agent’s transit
currency account and/or the Principal’s currency account.

 

The deductions specified above shall be withheld for paying the agency fee.

 

4.10. Settlements between the Parties shall be effeted on a daily basis as long
as payments are received from Clients. The Agent shall have the right to
withhold funds due as the agency fee on a daily basis. All payments under
settlements between the Parties shall be made inclusive of the value-added tax.
The date of payment effected by the Parties under the present Agreement shall be
the date when monetary funds are debited from the payer’s account, which shall
be confirmed by a corresponding bank statement.

 

4.11. If the amount withheld and kept on the Agent’s settlement account exceeds
the amount of the agency fee due to the Agent for the corresponding reporting
period, the surplus shall be understood to be advance payment under the agency
fee during mutual settlements in the following reporting periods.

 

4.12. In case of debt due by the Principal to the Agent, specified in a
corresponding bilateral statement, the Principal shall repay said debt by the
20th date of the month following the reporting one; said payment shall be
confirmed by a copy of the corresponding payment order.

 

If the debt due by the Principal to the Agent fails to be transferred to the
Agent’s settlement account within the stipulated deadline the Agent may withhold
said outstanding amount from monetary funds owned by the Principal, received
from Clients on the Agent’s settlement account, which shall be reflected in a
corresponding bilateral statement.

 

Procedure for submitting reporting  documents:

 

4.13. Upon the transfer of monetary funds the Agent shall forward to the
Principal an accompanying letter with a detailed breakdown of the amount paid.

 

4.14. Upon the termination of each month, within at least 10 (ten) calendar
days, the Agent shall forward to the Principal the Agent’s Report (Paragraph
3.1.7 of the present Agreement) executed as per the template specified in
Attachment No. 3 to the present Agreement. In case of objections as regards the
report submitted, within 10 (ten) calendar days upon receipt thereof, the
Principal  shall forward to the Agent its objections in writing. If no
objections are delivered within the specified deadline the Agent’s Report shall
be understood to be accepted and the instruction shall be deemed to be
completed.

 

Upon the termination of the reporting period, by the fifteenth date of the month
following the reporting one, the Parties shall draw up a bilateral statement
(hereinafter referred to as the Statement) as per the template specified in
Attachment No. 4 to the present Agreement; said Statement shall, in particular,
set forth:

 

· the Principal’s actual gross revenue for the reporting period;

 

·     The amount of receipts on the Agent’s accounts during the reporting period
under Client Agreements, including those received as payments for the
advertising services in the reporting, past and future periods;

 

·     The amount of monetary funds subject to be transferred by the Agent to
Clients pursuant to the terms and conditions of signed Client Agreements,
including VAT;

 

·     The amount of receipts on the Principal’s accounts stated in the reporting
period under Client Agreements, including those received as payments for the
advertising services in the current, past and future reporting periods;

 

--------------------------------------------------------------------------------


 

·     The amount of monetary funds transferred by the Principal to Clients,
including VAT;

 

·     The amount of the agency fee due to the Agent for the reporting period;

 

·     The amount of monetary funds paid to the Agent (withheld by the Agent) as
the agency fee, including those received as payment for the reporting period and
as advances towards payments for any future reporting period and payment for the
past reporting periods, including VAT;

 

·     Other details deemed by the Parties as necessary to be reflected in the
Statement.

 

The forwarded Statement shall be approved by the Principal within five business
days; or else the Principal shall submit within the same period of time its
reasoned objections as regards the Statement. In case of reasoned objections on
the part of the Principal the Parties shall draw up a statement specifying
measures to be taken for the purpose of settling reasoned claims.

 

If no reply to the forwarded Statement is received from the Principal within the
stipulated period of time said Statement shall be understood to be approved.

 

4.15. The Statement shall be supplied by the Agent with the agency fee invoice.

 

The Agent’s guarantees:

 

4.16. The Agent guarantees that it undertakes not to effect, out of funds
received upon the execution of the present Agreement (out of the agency fee),
illegal payments and undertakes not to transfer, on a free basis, directly or
indirectly, any amounts of monetary funds or other objects of material value:

 

·     To any executive official of any state authority for the purpose of
exercising influence on or motivating said official to influence an act or a
decision of a state authority or any institution or subdivision thereof; or

 

·     To any political party or its official or a candidate nominated to a
political position for the purpose of exercising influence on any official
decision of said party or its official or candidate, or for the purpose of
motivating said party or its official or its candidate to use its/his/her power
to influence any official act or decision of the government, its institution or
subdivision, except for cases allowed by a legal demand; or

 

·     To any official of a legal entity with which the Agent interacts when
conducting its economic activity for the purpose of influencing any act or
decision of said legal entity to be provided with assistance in obtaining or
maintaining business or transferring business to the Agent.

 

5. Liability of the Parties; Relief of Liability

 

5.1. In case of non-fulfillment or improper fulfillment of the obligations under
the present Agreement the Party shall reimburse the other Party for losses
caused by said non-fulfillment or improper fulfillment.

 

5.2. In case of delays in the payments stipulated by the present Agreement the
Party that fails to receive monetary funds shall have the right to demand that
the other Party infringing the payment terms pay a penalty in the amount of 0.1%
(zero point one percent) of the outstanding amount for each day of delay.

 

5.3. If the Agent signs Client Agreements neglecting the provisions stipulated
by Paragraph 3, Sub-Paragraph 3.1.3 of the present Agreement, which shall result
in the circumstances specified in said paragraph, the Agent shall pay to the
Principal established lost profit in the amount of the revenue that failed to be
received by the Princiapl due to the non-fulfillment by the Client (Clients) of
the provisions stipulated by Paragraph 3, Sub-Paragraph 3.1.3 of the present
Agreement.

 

The amount of established lost profit calculated in USD shall be stipulated by
the Parties in a statement that shall be agreed upon by the Parties within at
least 30 (thirty) days upon occurrence of the circumstances stipulated in
Paragraph 3, Sub-Paragraph 3.1.3 of the present Agreement.

 

Within 30 (thirty) days upon the signing of the statement the Agent shall pay to
the Principal the amount of lost profit.

 

5.4. In case of placing unauthorized advertisements in the Network Program Block
the Principal shall pay to the Agent a fine in the amount of the RUR equivalent
(at the rate of the Central Bank of the Russian Federation as of the payment
date) of 1,000.00 US dollars (one thousand dollars zero cents) for each run of
an unauthorized advertisement (of 30 seconds duration) provided that the Agent
forwards to the debtor a claim and an invoice by registered mail. If the Agent
fails to demand the payment of said fine in writing said fine shall not be
accrued.

 

--------------------------------------------------------------------------------


 

5.5. In case of non-fulfillment or improper fulfillment by the Principal of its
obligations to broadcast advertisements (Paragraph 3.9.3 of the present
Agreement) the Principal shall reimburse for losses in the amount of the
unfulfilled, namely the Principal shall ensure an additional placement of the
Client’s advertisement to the extent that shall not, in any case, exceed the
extent of the non-placed and/or improperly placed advertisement.

 

5.6. The Principal shall not be held liable for non-placements of advertisements
in the Network Program Block if said non-placements occur due to the Agent’s
fault, the Agent in this case shall independently settle all and any claims
filed by Clients in connection with said non-placements.

 

5.7. All and any payments under penalties or losses under the present Agreement
shall be effected in RUR at the rate of the Central Bank of the Russian
Federation effective as of the payment date against the creditor’s demand for
penalties and a corresponding invoice, which shall be delivered by registered
mail with acknowledgement of receipt.

 

5.8. The Parties shall be relieved of liability for non-fulfillment or improper
fulfillment of their obligations under the present Agreement if proper
fulfillment thereof was rendered impossible due to force majeure, i.e.
circumstances of extraordinary nature that were unavoidable in the given
situation, such as: acts of God, fire, military hostilities, revolutions,
strikes, legislative changes, enactment of mandatory normative acts, unscheduled
addresses of government officials (President of the Russian Federation, Chairman
of the Government of the Russian Federation, Chairman of the Federation Council,
Chairman of the State Duma of the Federal Assembly), including other
circumstances beyond the control of the Parties.

 

5.9. The Party for which it becomes impossible to fulfill its obligations under
the present Agreement shall without delay, within at least five business days,
notify the other Party of the commencement and cessation of the force majeure
circumstances specified above. In this case the Parties’ representatives shall
consult each other within the shortest time possible and shall agree upon the
measures to be taken by the Parties.

 

Occurrence of said force majeure circumstances and the duration therof shall be
confirmed by documents issued by corresponding competent authorities or
organizations.

 

5.10. A failure to notify the other Party or late notification of the occurrence
of said circumstances shall divest the Party that fails to notify the other
Party or is late in notifying of its right to plead said circumstances to be
relieved of liability for untimely fulfillment of its obligations.

 

5.11. If advertising materials fail to be broadcast in the Network Program Block
due to the occurrence of said force majeure circumstances the Principal shall,
subject to the Agent’s approval, broadcast said advertising materials during a
similar time interval and in similar programs; if said placement is impossible
the Principal shall return to the Agent (or, based on the Agent’s letter, to a
respective Client) the amount of funds paid for the advertisement that failed to
be broadcast in the Network Program Block.

 


6. NOTIFICATIONS UNDER THE AGREEMENT

 

6.1. The Parties shall exchange all and any applications, notifications and
requests to the agreed addresses by courier service with copies of said
applications, notifications and requests forwarded by fax or e-mail. An
application, notification or request shall be deemed delivered:

 

· in case of delivery by courier: on the day of delivery if the message is
delivered from 10.00 to 18.00 Moscow time;

 

· in case of delivery by fax: on the day of delivery if the message is delivered
from 10.00 to 18.00 Moscow time;

 

· in case of delivery by e-mail: on the day of delivery if the message is
delivered from 10.00 to 18.00 Moscow time.

 

6.2. All and any requests of the Agent to the Principal or of the Principal to
the Agent shall be reviewed by the other Party, respectively, within three
business days upon the receipt of the request and shall be replied to in writing
within the same period of time (by fax, by e-mail or courier service). If either
Party fails to reply to a request within the stipulated dealine (in case of
“silence” of either Party to the Agreement) the Party forwarding said request
(the other Party) shall have the right to act as follows:

 

·     If the question in the request required a straightforward “yes” or “no”
silence of the other Party shall be regarded by the Party forwarding said
request as a “yes”.

 

--------------------------------------------------------------------------------

 

· If the request required an opinion of the first Party as regards a particular
issue, silence of the first Party shall be regarded by the other Party as
consent of the first Party for the other Party to act at its own discretion.

 

6.3. All and any acts performed by either Party as per the provisions stipulated
in Paragraph 6.2 of the Agreement shall be understood to have been taken in
accordance with the terms and conditions of the present Agreement without
exceeding the authority; in case of any negative effects resulting from said
acts said Party shall not be held liable.

 

7. Disputes Settlement

 

7.1. All and any disputes and disagreements that may arise out of the present
Agreement or in connection therewith shall be settled by the Parties, when and
where possible, through negotiations.

 

7.2. If the Parties fail to reach an agreement as regards a particular dispute
said dispute shall be settled in the Moscow Arbitration Court.

 

8. Duration of the Agreement

 

8.1. The present Agreement shall come into effect upon its signing and shall
remain in force until 06.00 Moscow time, January 1, 2010 (including all
television programs broadcast on the New Year night).

 

8.2. The present Agreement can be terminated prior to the expiration of its
duration term:

 

8.2.1. upon application of either Party provided that the other Party is
notified within at least 90 (ninety) days prior to the termination date. Said
application shall be forwarded by registered mail with acknowledgement of
receipt. Within at least seven days upon the termination of the Agreement the
Party initiating said early termination shall pay to the other Party a fine in
the following amount:

 

· if, at the time of termination, the present Agreement has been in effect for
less than 12 month: said fine shall equal the monthly average price of the
present Agreement (the agency fee), calculated for the duration period of the
Agreement, multiplied by 12 (twelve);

 

· if, at the time of termination, the present Agreement has been in effect for
12 months or more: said fine shall equal the monthly average price of the
present Agreement (the agency fee) calculated for the last twelve full calendar
months, preceding the month during which the Agreement is terminated ahead of
due date, multiplied by 12 (twelve).

 

8.2.2. At any time, upon mutual written consent of the Parties that shall be
signed and sealed by the Parties.

 

8.3. Any reorganization, change in the form of ownership, the structure of
founders and/or executive bodies (the sole and/or the collegial ones) of the
Parties shall not entail the termination and/or amendment of the terms and
conditions stipulated hereunder.

 

8.4. Upon the expiration of the duration of the present Agreement the latter can
be extended upon written agreement of the Parties.

 

8.5. If, at the time of the termination of the Agreement, the placement of an
advertisement under any agreement entered into by the Agent pursuant to the
present Agreement has not been completed and/or a commenced service has not been
rendered, the obligations of the Parties shall be understood to be terminated as
of the date on which the broadcast of said advertisement is completed and all
settlements and penalty payments stipulated by the terms and conditions of the
present Agreement are completed.

 

9. Miscellaneous

 

9.1. The present Agreement has been drawn up and signed in two counterparts,
each counterpart having equal legal effect, one counterpart for each Party.

 

9.2. All and any alterations and amendments to the present Agreement shall be
understood to be valid provided that said alterations and amendments have been
executed in writing and have been signed by authorized representatives of the
Parties.

 

9.3. All and any attachments and addenda to the present Agreement shall
constitute an integral part thereof.

 

--------------------------------------------------------------------------------


 

9.4. As of the day of the signing of the present Agreement all previous
negotiations and correspondence as regards matters stipulated hereunder shall
become null and void.

 

9.5. Unilateral withdrawal from the fulfillment of the obligations and
unilateral amendment of the terms and conditions of the present Agreement shall
be prohibited unless in cases stipulated hereunder.

 

9.6. All terms and conditions of the present Agreement shall be understood to be
confidential.

 

Either Party shall take all and any required measures to prevent disclosure of
the present Contract to third parties without consent of the other Party.

 

Upon demand of comptetent state bodies (law enforcement bodies, tax authorties,
etc.) either Party shall have the right to disclose the present Agreement to
said competent bodies without prior consent of the other Party.

 

Should either Party infringe the requirements stipulated in this paragraph the
Party shall be held liable for losses incurred by the other Party.

 

9.7. The headings of the articles in the present Agreement shall be used for
convenience of reference only and shall not be construed as either limiting or
broadening the meanings of the provisions stipulated hereunder.

 

9.8. The Parties shall promptly notify each other in writing of any changes in
their legal forms, addresses, banking and other details.

 

10. Addresses, Banking Details and Signatures of the Parties:

 


PRINCIPAL:


 


AGENT:


CLOSED JOINT-STOCK COMPANY
TV DARYAL


 


CLOSED JOINT-STOCK COMPANY
KOMPANIYA TSV


 


 


 

Address: Room 4, 4 Akademika Korolyova Street, Moscow 129515

Actual address: Bldg. 1, 16 Dokukina Street, Moscow 129226

OGRN (Primary State Registration Number) 1027739313205

TIN 7716143718, KPP (Record Validity Code) 771701001 Settlement account
40702810501600000917

With OJSC ALFA-BANK, Moscow

Correspondent account 30101810200000000593,

BIC 044525593

 

“TV DARYAL” ZAO

16, Dokukina Str., 1, 129226, Moscow, Russian Federation

Beneficiary account: 40702840101600000196

Swift: CHASUSS33,

Correspondent account No. 400927098 with JPMorgan

CHASE BANK,
New York, 4, New York Plaza, N.Y. 10004, USA

 

Address: 24 Akademika Pavlova Street, Moscow 121359

Correspondent address: 25, Akademika Pavlova Street,

Moscow 121359

TIN 7731568585, KPP (Record Validity Code) 773101001 OGRN (Primary State
Registration Number) 5077746859757

Settlement account 4070 2810 3382 6011 0108

With the Kievsky branch No. 5278

Of OJSC Sberbank of Russia, Moscow

Correspondent account 3010 1810 4000 0000 0225

BIC 044525225

 


ON BEHALF OF THE PRINCIPAL


 


ON BEHALF OF THE AGENT


 


 


 

 /s/ V.V. Kartashkov

 

/s/ S.A. Vasiliev

 V.V. Kartashkov L.S.

 

S.A. Vasiliev L.S.

 

--------------------------------------------------------------------------------


 

Appendix #1

to Agency Agreement # KT-355/1208 dated December 29th, 2008

(hereinafter referred to as the “Agency Agreement”)

 

Moscow

 

December 29th, 2008

 

“TV DARYAL” Closed Joint-Stock Company (OGRN 1027739313205), hereinafter
referred to as the “Principal”, represented by its General Director
V.V.Kartashkov, acting on the basis of the Articles, on the one part, and

 

“Kompaniya TSV” Limited Liability Company (OGRN 5077746859757), hereinafter
referred to as the “Agent”, represented by its General Director S.A. Vasiliev,
acting on the basis of the Articles, on the other part, collectively referred to
as the “Parties”, made this Appendix #1 (“Appendix”) to the Agency Agreement as
follows:

 

Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Agency Agreement.

 

The Parties agree the basic factors to be taken into consideration when defining
the contractual price of the Services for broadcasting Federal Advertising by
the Television Channel when the Agent makes contracts with the Clients.

 

1.  Upon making transactions for advertising services, the Agent shall consider
the technical, sociologic and economic factors defining the conditions required
for providing services under each particular transaction. The initial
information for defining the contractual price of the services under a
particular transaction shall be agreed by the Agent with the Client upon
development of the media strategy and shall include the following details:
period of time and geographic area of the advertising campaign, total
advertising budget of the Client, target audience of the advertising materials,
information on the market of the Client’s competitors and any other data
required for a particular advertising campaign.

 

2.  The Parties agree that calculation of the contractual price of the services
under each particular transaction is based on multiple factors and functions and
there is no universal natural measure for quantitative evaluation of the
services.

 

The price (amount) of the contract shall be defined by free expression of the
Parties’ will subject to the market prices for the corresponding services formed
by demand and supply at the time of such transaction in the corresponding area
and all other particular conditions and circumstances of the transaction.

 

3.  Upon making a contract with any Clients and defining the contractual price
of the services provided under such contract, the Agent shall take the following
factors into consideration:

 

3.1. Demand in the market for advertising services in mass media.

 

3.1.1. Macroeconomic factors.

 

·                                          purchasing power of the population;

·                                          aggregate income growth index per
capita;

·                                          changes in the cost of the market
basket and consumer prices in target groups.

 

3.2 Supply in the market of advertising services on air of television companies.

 

3.2.1.   The Principal’s schedule policy.

 

3.2.2. On-air environment of the Television Channel (what is broadcasted on
other channels at the same time).

 

3.2.3.                   Changes in the Principal’s technical capabilities.

 

·                                          Increase of the audience due to
improvement of the signal quality.

·                                          Increase of the audience due to
improved capacity of the transmitting equipment.

·                                          Potential appearance of new regional
stations in the network of the television station.

·                                          Obtaining licenses for new
broadcasting frequencies.

 

3.2.4 optimum amount of advertising from the point of television watching
practices.

 

3.3. The actual and forecasted audience (for hour time slots, for each city and
various target audiences) of shows and commercial blocks of the Television
Channel at the time when advertising is broadcasted and total forecasted
television audience.

 

The target audience includes potential television viewers with similar
sociographic or psychographic features:

 

·                                          sex

·                                          region or area of residence

 

--------------------------------------------------------------------------------


 

·                                          income level

·                                          education level

·                                          occupation

·                                          number of members of the household

·                                          children in the household

·                                          religious affiliation

·                                          consumer habits and practices.

 

The forecasted audience shall be defined on the basis of the available data for
the previous period which are extrapolated to the advertising period subject to
the schedule of Network program blocks and adjusted by seasonal fluctuations and
other factors.

 

The data for defining the forecasted audience shall be provided by an
independent sociological research company.

 

The period for data supply shall be defined by the independent sociological
research company.

 

3.4. Advertising campaign target audience.

 

The principal target groups are standard target audiences most often used by the
Clients by which the forecasted efficiency is evaluated:

 

· 6-54 All

· 11 - 25 All

· 11 - 34 All

· 11 - 34 All Moscow

· 14-24 All

· 18 - 35 Women

· 18 - 35 All

· 18 - 54 Women

· 18 - 54 Men

· 18+ All

· 18+ All Moscow

· 18 - 44 Women

· 18-44 All

· 20 - 39 All

· 25+ Women

· 25-54 All

· 6+ All

 

The numbers stand for age.

 

3.5. Forecasted reach of the advertising campaign.

 

The reach is a number of people from the target group who watched an on-air
event for at least one minute (in thousands of people).

 

3.6. Forecasted average frequency.

 

The frequency is the average number of contacts for each television viewer in
the selected target audience with the on-air event in question.

 

3.7. Special conditions of a particular contract — the scope of the planned
advertising campaign.

 

3.8.          Positioning.

 

Positioning means insertion of advertising materials at the initial, final or
any particular position within the commercial block.

 

3.9.          Fixed insertion.

 

Fixed insertion means insertion of advertising materials in the shows and
commercial blocks selected by the Client.

 

3.10.        Floating insertion.

 

Floating insertion means insertion of advertising materials by selecting shows
and dates independent from the Client subject to the given consolidated
positions of the advertising order (planned efficiency level, distribution of
advertising on air depending on the time of day, etc.).

 

3.11.        The season of the advertising campaign.

 

Seasonal fluctuations of demand for advertising services on air of the
Television Station from the Clients.

 

3.12. Competitiveness of the advertising campaign.

 

--------------------------------------------------------------------------------


 

·                                          Advertising services for the Client
with the latter requesting to place no commercials of competing products or
producers close to its advertising.

·                                          Advertising with the Client’s request
to place its commercials in certain shows or commercial blocks next to
advertising of certain products or services.

 

3.13. Advertising in one commercial of products and/or services of several
advertisers or several advertising objects.

 

3.14. Broadcasting commercials inside shows and in inter-show commercial blocks.

 

3.15. Broadcasting commercials at certain time intervals (including prime time).

 

Prime time is an uninterrupted period of time with the highest television
audience.

 

3.16. The number of business days to the first broadcasting of a commercial on
air of the Television Station.

 

3.17. Social importance of advertising.

 

The importance of a particular advertising campaign and its purpose to achieve
charitable or any other goals valuable to the public as well as securing the
state interests.

 

4. The Agent shall follow the current approved / established price policy of the
Principal and the assignment of the Principal to form the contractual price of
each particular agreement (transaction) for advertising services on air of the
Television Channel subject to the above-listed factors which significantly
effect the form of the services and correspondingly the contractual price of
each agreement (transaction).

 

5. This Appendix shall take effect upon signing and shall form an integral part
of the Agency Agreement.

 

6. This Appendix is executed and signed in duplicate with the same legal effect
with one copy for each Party.

 

Signatures and Seals of the Parties:

 

Principal:

 

Agent:

 

 

 

 

 

 

 /s/ V.V. Kartashkov

 

/s/ S.A. Vasiliev

(V.V. Kartashkov) L.S.

 

(S.A. Vasiliev) L.S.

 

--------------------------------------------------------------------------------


 

Appendix # 2

(Procedure for Accepting and Broadcasting Federal Advertising)

to Agency Agreement No. KT-355/1208 of December 29, 2008

(hereinafter referred to as the Agency Agreement)

 

Moscow

 

Date: December 29, 2008

 

Closed Joint-Stock Company TV DARYAL (OGRN 1027739313205), hereinafter referred
to as the Principal, represented by V.V. Kartashkov, General Director, acting on
the basis of the Articles of Association, on the one part, and

 

Closed Joint-Stock Company Kompaniya TSV (OGRN 5077746859757), hereinafter
referred to as the Agent, represented by S.A. Vasiliev, General Director, acting
on the basis of the Articles of Association, on the other part, hereinafter
jointly referred to as the Parties, have signed this Attachment to the Agency
Agreement as follows:

 

This Attachment sets forth arrangements between the Agent and the Principal with
respect to the preparation, design and broadcast of the Federal Advertising in
the Network Program Block (including social advertising disseminated on a paid
basis), delivered by the Agent pursuant to the Agency Agreement. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
defined in the Agency Agreement.

 

1. Acceptance and broadcast of Federal Advertising:

 

1.1. The Agent shall accept Advertisements from Clients in PAL format with
synchronized sound and time code on Betacam SP tapes (hereinafter referred to as
the tapes).

 

1.2. The Agent’s representatives shall deliver to the Principal (to Bldg. 1, 16
Dokukina Street, Moscow) the tapes with video records of the Advertisements and
accompanying documents (Advertising Spot Order Forms) according to the following
schedule:

 

Advertisement broadcast
schedule delivery day

 

Tape delivery time

 

Day of broadcasting
advertisements in the Network
Program Block

Monday

 

17:00

 

Next Friday

Tuesday

 

17:00

 

Next Saturday, Sunday

Wednesday

 

17:00

 

Next Monday

Thursday

 

17:00

 

Next Tuesday, Wednesday

Friday

 

17:00

 

Next Thursday

 

The Principal shall notify the Agent beforehand of changes in advertising
materials’ delivery deadlines on holidays.

 

1.3. A Tape with recorded advertising shall be supplied with an Advertising Spot
Order Form.

 

The Advertising Spot Order Form shall contain the following details:

 

·                  Tape number;

·                  Spot start and end time codes (with the accuracy to a frame);

·                  Spot title and version;

·                  Frame timing information (with the accuracy to a frame);

·                  Spot ID.

 

The frame timing of the Spot shall be multiple precisely to 5 (five) seconds.

 

1.4. The Advertising video record shall comply with the technical specifications
of GOST-7845-92, OST-58-10-87, PTE-2001 Part 1 “Television” as well as with
requirements set by the Principal and the television technical center’s quality
control department as regards television records.

 

1.5. In case of an urgent need for the re-cutting of completed advertising
blocks the Agent shall deliver to the Principal (traffic department) Re-Cutting
Orders. Re-cutting shall be done provided that the Principal possesses the
required technical facilities.

 

1.6. If the video recording of an Advertisement fails to comply with the
requirements set forth in Paragraph 1.4 of this Attachment the Principal
(traffic department) shall promptly (within 24 hours) notify the Agent of each
event of said failure.

 

A video record can be replaced by the Agent with another one, provided that the
time requirements stipulated in Paragraph 1.5 of this Attachment are met.

 

16

--------------------------------------------------------------------------------


 

2. Principal’s Manager Terminal:

 

2.1. The Agent shall provide the Principal with access (via Internet, dial-up or
dedicated line connection) to the localized version of the Television
Advertising Placement System, containing data on the Federal Advertising
placements (hereinafter referred to as the Federal Advertising TAPS) and shall
maintain its proper operation. The quantity of terminals shall be agreed upon
with the Principal.

 

2.2. The Principal’s remote manager terminal shall allow access for the
Principal’s managers to the following information, including for editing
purposes:

 

·                  Network Program Block programming schedule identifying
advertising spots available;

·                  Total time allocated to and booked for the Network
Advertising within the Network Program Block programming schedule;

·                  Advertising block spots booked;

·                  Advertised product category;

·                  The Client company;

·                  Information about Russian and international author works used
in advertising spots.

 

2.3. The Agent shall deliver to the Principal an electronic Placement Form for
Federal Advertising by means of a Special Report installed on the Principal’s
remote manager terminal.

 

2.4. The Principal’s managers shall download the electronic advertising
Placement Form according to the following schedule:

 

Advertisement broadcast
schedule delivery day

 

Advertisement broadcast
schedule delivery time

 

Day of broadcasting
advertisements in the Network
Program Block

Monday

 

12:00

 

Next Friday

Tuesday

 

12:00-13:00

 

Next Saturday, Sunday

Wednesday

 

12:00

 

Next Monday

Thursday

 

12:00

 

Next Tuesday, Wednesday

Friday

 

12:00

 

Next Thursday

 

2.5. Electronic Placement Forms shall contain the following details:

 

·                  The placement date (date, month, week day, year);

·                  Description of all (in-program and between-program)
advertising blocks;

·                  Reference as to in which advertising break the advertising
block is scheduled to be broadcast within the Network Program Block programming
schedule (within which program or prior to which program the advertising block
is scheduled to be broadcast);

·                  Title, version and timing information for each advertising
spot in the block;

·                  Number of the tape on which the advertising spot is recorded,
the tape time code and the advertising spot ID;

·                  Positioning of the advertising spot, if any;

·                  Sequence of advertising spots in the block;

·                  Timing information for the entire length of the block;

·                  Timing information for all blocks of the day.

 

3. This Attachment has been executed and signed in two counterparts, each
counterpart having equal legal effect, one counterpart for each Party.

 

 

Signatures and Seals of the Parties:

 

Principal:

 

Agent:

 

 

 

 

 

 

 /s/ V.V.Kartashkov

 

/s/ S.A. Vasiliev

(V.V.Kartashkov) L.S.

 

(S.A. Vasiliev) L.S.

 

17

--------------------------------------------------------------------------------


 

Appendix # 3

to Agency Agreement No.KT-355/1208 of December 29, 2008

(hereinafter referred to as the Agency Agreement)

 

Moscow

 

Date: December 29, 2008

 

Closed Joint-Stock Company TV DARYAL (OGRN 1027739313205), hereinafter referred
to as the Principal, represented by V.V. Kartashkov, General Director, acting on
the basis of the Articles of Association, on the one part, and

 

Closed Joint-Stock Company Kompaniya TSV (OGRN 5077746859757), hereinafter
referred to as the Agent, represented by S.A. Vasiliev, General Director, acting
on the basis of the Articles of Association, on the other part, hereinafter
jointly referred to as the Parties, have signed this Attachment No. 3
(hereinafter referred to as the Attachment) to the Agency Agreement as follows:

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings defined in the Agency Agreement.

 

1. The Parties have agreed to approve the following template of the Agent’s
Report (hereinafter referred to as the Report) to be submitted by the Agent to
the Principal according to the procedure and within the deadlines stipulated in
Paragraph 4.14 of the Agency Agreement.

 

To: V.V. Kartashkov

General Director

Of CJSC TV DARYAL

 

AGENT’S REPORT No. XXXX of XX XXXXXX, 200X

 

Under Agency Agreement No. KT-355/1208 of December 29, 2008

 

Pursuant to the terms and conditions of Agency Agreement No. KT-355/1208 of
December 29, 2008 (hereinafter referred to as the Agency Agreement), in XXXXX
(reporting period), the Agent performed at the Principal’s instruction the
following legal and other acts; said acts related to the sale of services on
placing advertisements in the Network Program Block were performed on behalf of
the Agent and at the expense of the Principal:

 

1. The Agent provided the Principal with access to the localized version of the
Computer-Based Television Advertising Placement System containing data on the
Federal Advertising placements (hereinafter referred to as the Federal
Advertising TAPS) under transactions entered into by the Agent on its behalf and
at the Principal’s expense, advertising placements under said transactions
specified in Attachment No. 1 to this Report were made by the Principal during
the Reporting Period; the Agent planned advertising campaigns (pursuant to
Paragraph 1.6.3 of the Agreement to the Agency Agreement) under said
transactions in the Federal Advertising TAPS; the Agent complied and updated on
a regular basis in the Federal Advertising TAPS catalogues containing the
details specified in Paragraph 1.6.4 of the Agreement to the Agency Agreement.

 

For the purpose of conducting advertising campaigns (under the transactions
specified hereunder above) the Agent performed the following related (including
preparatory) acts:

 

1.1. The Agent stored the information obtained from the Network Program Block
programming schedule provided by the Principal in the Federal Advertising TAPS
and kept said information up-to-date, updated said information based on the data
about changes in said information, provided by the Principal.

 

--------------------------------------------------------------------------------


 

1.2. After the transmission of programs and advertising blocks with the Federal
Advertising delivered under the transactions specified in Paragraph 1 of this
Report the Agent brought the Network Program Block programming schedule in line
with the actual programming schedule: corrected the broadcast time of television
programs, advertising blocks and performed other acts aimed at bringing the
Network Program Block programming schedule in line with the actual programming
schedule.

 

1.3. The Agent estimated the forecast proportion of the audience of programs and
advertising blocks (advertising blocks of the Federal Advertising delivered in
connection with advertising campaigns under the transactions specified in
Paragraph 1 of this Report) and analyzed the actual values obtained. The Agent
made a forecast of the total television audience volume.

 

1.4.  The Agent regulated volumes of the Federal Advertising, including based on
the advertiser and the advertised product.

 

2. The Agent accepted Federal Advertising materials from Clients under the
transactions specified in Paragraph 1 of this Report and performed the following
acts as regards said advertising materials:

 

2.1. The Agent checked if the information contained in the Federal Advertising
materials was consistent with the Principal’s creative concept and editorial
policy.

 

2.2. The Agent checked if the contents of the Federal Advertising were compliant
with effective Russian law.

 

2.3. The Agent adapted the Federal Advertising, including adaptation to
requirements and restrictions set forth by the Russian advertising legislation
and the Principal’s requirements.

 

2.4. The Agent planned the programming schedule of the Federal Advertising
blocks in the Network Program Block.

 

2.5. The Agent delivered advertising materials containing Federal Advertising
at: Bldg. 1, 16 Dokukina Street, Moscow, according to the procedure for
providing and broadcasting Federal Advertising approved by the Agent and the
Principal in Attachment No. 2 to the Agency Agreement.

 

2.6. The Agent generated a digital archive of the Federal Advertising (as per
Paragraph 1.10 of the Agreement of December 29, 2008 to the Agency Agreement).

 

3. The Agent performed other acts related to the transactions specified in
Paragraph 1 of this Report, in addition to those listed above:

 

3.1. The Agent received from Clients, registered, systematized, provided
electronic and paper copies of, in a format localized for further use by the
Principal, information about music authors, texts and videos used in the
advertising materials broadcast in the Network Program Block.

 

3.2. The Agent provided the Principal with data required for generating
broadcast statements as regards Federal Advertising campaigns.

 

3.3. The Agent provided data required for generating edit lists of the
programming schedule for broadcasting Federal Advertising in the Network Program
Block.

 

4. For the purpose of executing the Principal’s instructions related to the sale
to Clients of advertising services the Agent:

 

4.1. Provided weekly consultations and submitted recommendations as regards the
programming of the Network television broadcast time (Paragraph 1.2.1-1.2.3 of
the Agreement to the Agency Agreement).

 

4.2. Performed acts aimed at determining the need for broadcasting social
advertising in the Network Program Block not booked for other commercial types
of advertising.

 

--------------------------------------------------------------------------------

 

4.4. Handled operations related to the resolution of disputes and claims under
agreements with Clients that failed to execute their agreements (Clients that
failed to pay for advertising services). Information about conducted operations
related to the resolution of disputes and claims is specified in Attachment No.
2 to this Report.

 

 

 

 

 

 

Position of the Agent’s authorized representative

 

 

 

 

/XXXXXX/

 

 

L.S.

 

Full name

 

 

 

 

 

Chief Accountant

 

 

/XXXXX/

 

 

 

 

L.S.

 

Full name

 

Attachment No. 1 of XX XXXX, 200X

to the Agent’s Report No. XX of XX XXX 200X

 

List of transactions entered into by the Agent on its behalf and at the
Principal’s expense, under which advertisements were broadcast by the Principal
during the Reporting Period specified in the Agent’s Report:

 

Document number

 

Document
date

 

Client name

 

Brand

 

Cost of the
Principal’s
advertising
services

 

Including
VAT of
18%

XXXXXXXXXX

 

XXXXXXXX

 

XXXXXXXX

 

XXXXXXXX

 

XXXXXXXX

 

XXXXXX


XXXXXXXXXXX


 


XXXXXXXX


 


XXXXXXXX


 


XXXXXXXX


 


XXXXXXXX


 


XXXXXX

TOTAL

 

XXXXXXXX

 

XXXXXXXX

 

XXXXXXXXX

 

XXXXXXXX

 

XXXXXX

 

XXXXXXXXXXX

 

/XXXXXXXX/

Position and signature of the Agent’s authorized representative

 

Signature

Full name

 

 

 

Chief Accountant

 

/XXXXXXXX/

L.S.

Signature

Full name

 

Attachment No. 2 of XX XXXX, 200X

to the Agent’s Report No. XX of XX XXX, 200X

 

Operations related to handling disputes and claims, conducted by the Agent in
the Reporting Period specified in the Agent’s Report:

 

--------------------------------------------------------------------------------


 

Date, Document
number

 

Client name

 

Brand

 

Outstanding amount

 

Including
VAT of 18%

 

Claim
submission
date

 

Comments

XXXXXXXXXX

 

XXXXXXX

 

XXXXXXX

 

XXXXXXX

 

XXXXXXXX

 

XXXXXX

 

XXXXXX

XXXXXXXXXX

 

XXXXXXX

 

XXXXXXX

 

XXXXXXX

 

XXXXXXXX

 

XXXXX

 

XXXXXX

 

XXXXXXXXXX

 

/XXXXXXXX/

Position and signature of the Agent’s authorized representative

 

Signature

Full name

 

 

 

Chief Accountant

 

/XXXXXXXX/

L.S.

Signature

Full name

 

2. The Parties have agreed that when drawing up the Agent’s Report the Agent
shall adhere to the template specified above. It does not imply that the Agent
shall not be allowed to modify said template, in particular, the Agent may
specify additional information for a corresponding Reporting Period.

 

3. This Attachment shall constitute an integral part of the Agency Agreement.
With respect to all and any other matters not stipulated by this Attachment
provisions of the Agency Agreement and other Attachment thereto shall be
applied.

 

4. This Attachment shall come into effect upon its signing by the Parties and
shall remain effective during the whole duration period of the Agency Agreement.

 

5. This Attachment has been executed and signed in two counterparts of equal
legal effect, one for each Party.

 

Signatures and Seals of the Parties:

 

Principal:

 

Agent:

 

 

 

 

 

 

/s/ V.V. Kartashkov

 

/s/ S.A. Vasiliev

(V.V. Kartashkov)  L.S.

 

(S.A. Vasiliev)  L.S.

 

--------------------------------------------------------------------------------


 

“Appendix # 4

 

to Agency Agreement # KT-355/1208 dated December 29th, 2008

 

(hereinafter referred to as the ““Agency Agreement”)

 

Moscow

 

December 29th, 2008

 

“TV DARYAL” Closed Joint-Stock Company (OGRN 1027739313205), hereinafter
referred to as the ““Principal””, represented by its General Director
V.V.Kartashkov, acting on the basis of the Articles, on the one part, and

 

“Kompaniya TSV”” Closed Joint-Stock Company (OGRN 5077746859757), hereinafter
referred to as the ““Agent””, represented by its General Director S.A.Vasiliev,
acting on the basis of the Articles, on the other part, collectively referred to
as the ““Parties””, made this Appendix #4 (hereinafter referred to as the
““Appendix””) to the Agency Agreement as follows:

 

“Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Agency Agreement.

 

1. The Parties have agreed the following form of the Statement which they shall
execute and sign in compliance with the procedure and within the terms specified
in Clause 4.14 of the Agency Agreement.

 

STATEMENT

 

under Agency Agreement # KT-355/1208 dated December 29th, 2008

 

(hereinafter referred to as the “Agreement”)

 

for XXXXXXXXXX, 200X

 

Moscow

 

XXXXX XX, 200X.

 

“TV DARYAL” Closed Joint-Stock Company (OGRN 1027739313205), hereinafter
referred to as the “Principal”, represented by XXXXXXXXXX, acting on the basis
of XXXXXXXXXX, on the one part,

 

“Kompaniya TSV” Closed Joint-Stock Company (OGRN 5077746859757), hereinafter
referred to as the “Agent”, represented by XXXXXXXXX, acting on the basis of
XXXXXXXXX, on the other part,

 

collectively referred to as the “Parties”, signed the following Statement:

 

1. In compliance with the Agreement the Agent in XXXXXXX, 200X (in the reporting
period) completed upon the Principal’s instructions the following legal and
other actions on its behalf and at the Principal’s request for selling
advertising services on air of the Television Channel for Federal advertising
(hereinafter referred to as the “advertising services”, “classic advertising”)
provided by the Principal in the reporting period (Agent’s Report of XXXXXXXXX
XX,XXXX.).

 

The Agent properly fulfilled the Agent’s assignement in the Reporting Period.

 

2. The Principal provided all the advertising services under transactions with
the Clients made by the Agent on its behalf and at the Principal’s expense.

 

3. As of the date of this Statetement:

 

 

 

Amount in US
dollars

 

VAT
18%

 

Total in US
dollars

 

Rate by

 

Amount
in
rubles

 

 

 

Total
in
rubles

 

 

without VAT

 

in US
dollars

 

with VAT

 

the CB
RF

 

without
VAT

 

VAT
18%

 

with
VAT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1. The price of advertising services provided by the Principal under client
agreements made by the Agent:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1.1. Total cost of advertising services provided during the reporting period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

To the clients making payments in rubles under contracts where the price of
services is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To the clients making payments in rubles under contracts where the price of
services is agreed in rubles of the Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To the clients making payments in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1.2. The cost of the paid services within the current period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By the Clients making payments in rubles under contracts where the price of
services is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By the Clients making payments in rubles under contracts where the price of the
services is agreed in rubles of the Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By the clients making payments in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1.3. The cost of unpaid services within the current period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By the Clients making payments in rubles under contracts where the price of
services is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

By the Clients making payments in rubles under contracts where the price of the
services is agreed in rubles of the Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By the clients making payments in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2. Settlements of the Agent with the clients regarding the services:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.1. Initial advance payments of the clients

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance payments by the clients making payments in rubles under contracts where
the price of services is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance payments by the clients making payments in rubles under contracts where
the price of services is agreed in rubles of the Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance payments by the clients making payments in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.2. Initial debt of the clients

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debt of the clients making payments in rubles under contracts where the price of
services is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debt of the clients making payments in rubles under contracts where the price of
services is agreed in rubles of the Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debt of the clients making payments in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.3. Cash inflow

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payments for advertising services received from clients making payments in
rubles under contracts where the price of services is agreed in US dollars

 

received as advance payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payments for advertising services received from clients making payments in
rubles under contracts where the price of services is agreed in rubles of the
Russian Federation

 

received as advance payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payments received from clients making payments in US dollars

 

received as advance payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.4. Refunds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to the clients making payments in rubles under contracts where the price of
services is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

to the clients making payments in rubles under contracts where the price of
services is agreed in rubles of the Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

to the clients making payments in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.5. Advance payments made by the clients as of the end of the reporting
period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance payments by the clients making payments in rubles under contracts where
the price of services is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance payments by the clients making payments in rubles under contract where
the price of services is agreed in rubles of the Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance payments made by the clients making payments in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2.6. Debt of the clients at the end of the reporting period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debt of the clients making payments in rubles under contracts where the price of
services is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Debt of the clients making payments in rubles under contract where the price of
services is agreed in rubles of the Russian Federation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debt of the clients making payments in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3. Non-sale profits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Received from the clients making payments in rubles:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for overdue payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for overdue notice of refusal from advertising services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Received from the clients making payments in US dollars:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for overdue payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

penalty for overdue notice of refusal from advertising services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4. Settlements between the Principal and the Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4.1. Detained at the Agent’s settlement account as the Agency Fee in
compliance with Clause 4.9 of the Agency Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4.2. The funds transferred for advertising services to the Principal’s account

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of the funds received from the clients making payments in rubles under
contracts where the price of services is agreed in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

not transferred as of                        , 200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in                       ,200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of the funds received from the clients making payments in rubles under
contracts where the price of services is agreed in rubles of the Russian
Federation, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

not transferred as of                       , 200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in                        ,200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of the funds received from the clients making payments in US dollars,
including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

not transferred as of                          , 200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in                   ,200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4.3. The funds credited for advertising services:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of the funds received from the clients making payments in rubles under
contracts where the price of services is agreed in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

not transferred as of                        , 200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

received in                        ,200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of the funds received from the clients making payments in rubles under
contracts where the price of services is agreed in rubles of the Russian
Federation, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                  not transferred as of                       , 200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                  received in                       ,200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of the funds received from the clients making payments in US dollars,
including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                  not transferred as of                       , 200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                  received in                       ,200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4.4. Not transferred to the Principal as of                  200  .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of the funds received from the clients making payments in rubles under
contracts where the price of services is agreed in US dollars, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of the funds received from the clients making payments in rubles under
contracts where the price of services is agreed in rubles of the Russian
Federation, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Out of the funds received from the clients making payments in US dollars,
including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

4. The Parties have agreed the following calculation of the Agency Fee for the
reporting period:

 

 

 

For the reporting month

 

Agency Fee (rubles)

Gross income

 

Actual
gross
income
without
VAT (US
dollars)

 

Rate by the CB RF
(at the date of this
Statement)

 

Actual
gross
income
without
VAT
(rubles)

 

without
VAT

 

VAT 18%

 

Total with
VAT

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1. Profits from sale of advertising services in the reporting period:

4.1.1. under transactions the price of which is agreed in rubles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1.2. under transactions the price of which is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2. Penalties, fines including termination fees under transactions made by the
Agent in the reporting period:

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2.1. under transactions the price of which is agreed in rubles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2.2. under transactions the price of which is agreed in US dollars

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount
with VAT
(rub.)

 

VAT
(18%)
(rubles)

 

4.2.3. The Parties have verified the settlements for the reporting month for
payment of the Agency Fee:

 

 

 

 

 

 

 

 

 

 

 

Advance payment issued to the Agent prior to the beginning of the month

 

0.00

 

0.00

 

Amount of the Principal’s debt as of the beginning of the month

 

0.00

 

0.00

 

 

 

 

 

 

 

Accrued Agency Fee for the reporting period

 

0.00

 

0.00

 

 

 

 

 

 

 

Debt paid by the Principal for the last month

 

0.00

 

0.00

 

Retained at the Agent’s settlement account for the reporting month

 

0.00

 

0.00

 

 

 

 

 

 

 

Advance payment issued to the Agent as of the end of the month

 

0.00

 

0.00

 

Amount of the Principal’s debt as of the end of the month

 

0.00

 

0.00

 

 

5. This Statement is made in duplicate with the same legal effect with one copy
for each Party.

 

 

 

 

 

 

 

 

 

 

 

6. This Statement shall take effect when signed by the Parties.

 

 

 

 

 

 

Signatures and seals of the Parties:

Principal :

 

Agent :             

 

 

 

Seal here

 

Seal here

 

 

 

 

 

/XXXXXXXX/

 

 

 

/XXXXXXX/

 

 

 

Signature Name

 

Signature Name

 

--------------------------------------------------------------------------------


 

2. The Parties have agreed to use this form for the Statement. However it does
not mean that they may not deviate from this form in particular if they consider
it necessary to include any other relevant information for the corresponding
reporting period.

 

3. This Appendix shall take effect when signed by the Parties and shall remain
in force during the duration of the Agency Agreement. This Appendix shall form
an integral part of the Agency Agreement.

 

4. This Appendix is made and signed in duplicate with the same legal effect with
one copy for each Party.

 

 

Signatures and Seal of the Parties:

 

 

 

 

 

 

Principal:

 

Agent:

 

 

 

 

 

 

 

 

 

/s/ V.V. Kartashkov

 

/s/ S.A. Vasiliev

 

 

 

(V.V. Kartashkov) Seal here

 

(S.A. Vasiliev) Seal here

 

--------------------------------------------------------------------------------
